PER CURIAM.
By this certiorari proceeding the appellant seeks to quash an order that retained jurisdiction over him as a defendant serving *1163a criminal sentence pursuant to Section 947.16 Fla.Stat. (Supp.1978). The crimes of which the defendant was convicted occurred prior to the effective date of the cited statute and therefore, we grant this petition for certiorari and quash so much of the trial court’s order of March 20, 1981, providing for a retention of jurisdiction. State v. Williams, 397 So.2d 663 (Fla.1981); Rodriguez v. State, 380 So.2d 1123 (Fla. 2d DCA 1980).